DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
In response to Office action dated 11/24/2021 (“11-24-21 OA”), Applicant amended title and claims 1, 4 and 6 while canceling claim 3 in reply dated 02/21/2022 (“02-21-22 Reply”). 
Response to Arguments 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 11-24-21 OA. 
Applicant’s incorporation of allowable subject matter as set forth in line item number 3 of the 11-24-21 OA from now canceled claim 3 into independent claim 1 have overcome the prior art rejections based at least in part on Gao as set forth under line item number 2 of the 11-24-21 OA. 
Reasons for Allowance
Claims 1, 2 and 4-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because of applicant’s incorporation of allowable subject matter as set forth in line item number 3 of the 11-24-21 OA from now canceled claim 3 into independent claim 1.  
Dependent claims 2, 4, 5, 11 and 12 are allowed, because they depend on allowed claim 1.  
Rewritten new independent claim 6 is allowed, because the allowable subject matter of claim 6 as set forth under line item number 3 of the 11-24-21 OA has been rewritten in independent form including all limitations from base claim 1.     
Dependent claims 7-10 are allowed, because they depend on allowed claim 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
24 February 2022
/John P. Dulka/
Primary Examiner, Art Unit 2895